COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.  
2-03-420-CR
 
LARRY NEIL CROSS                                                               APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE 
 
------------
 
FROM THE 
158TH DISTRICT COURT OF DENTON COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        Larry Neil Cross seeks an out-of-time appeal of his 1982 theft conviction.  
We dismiss the appeal for want of jurisdiction.
        On May 5, 1982, appellant pleaded guilty to theft and was sentenced to 
fifteen years’ imprisonment.  On July 29, 2003, appellant filed a notice of 
appeal with this court, and on October 14, 2003, he filed a motion for out-of-time appeal.
        The rules of appellate procedure set out rules that must be followed to 
invoke this court’s jurisdiction over an appeal.  White v. State, 61 S.W.3d 424, 
427-28 (Tex. Crim. App. 2001).  If the jurisdiction of a court of appeals is not 
properly invoked, the power of the appellate court to act is as absent as if it did 
not exist.  Id. at 428.  Appellate jurisdiction is invoked by giving timely and 
proper notice of appeal.  Id.
        Appellant’s notice of appeal was due eleven years ago.  Thus, because 
appellant’s appeal is untimely, we do not have jurisdiction over this appeal.  See 
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  
        Absent appellate jurisdiction, we have no authority to take any action 
except dismiss the appeal.  Id.; Olivo v. State, 918 S.W.2d 519, 523, 525 
(Tex. Crim. App. 1996).  Accordingly, we dismiss the appeal for want of 
jurisdiction.
                                                          PER CURIAM
 
PANEL D:   GARDNER, J.; CAYCE, C.J.; and WALKER, J. 
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 20, 2003